Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-15-00194-CV

  AN Luxury Imports, Ltd. d/b/a BMW of Dallas, Inc., AN Luxury Imports GP, LLC, and United
                                  States Warranty Corp.

                                                   v.

                                            D. Scott Southall

             NO. 2014-33551 IN THE 295TH DISTRICT COURT OF HARRIS COUNTY

   TYPE OF FEE             CHARGES             PAID/DUE               STATUS                 PAID BY
     MT FEE                  $10.00           04/27/2015               E-PAID                   APE
   CLK RECORD                $174.00          03/12/2015                PAID                    ANT
      FILING                 $175.00          03/05/2015                PAID                    ANT
STATEWIDE EFILING            $20.00           03/05/2015                PAID                    ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $379.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this December 11, 2015.